      Case 2:18-cr-00422-DLR Document 486 Filed 03/01/19 Page 1 of 2



 1   PICCARRETA DAVIS KEENAN FIDEL PC
     2 East Congress Street, Suite 1000
 2
     Tucson, Arizona 85701-1782
 3   (520) 622-6900
     Michael L. Piccarreta
4    State Bar No. 003962
5    Email: mlp@pd-law.com
     Attorney for Defendant Andrew Padilla
6
7
                            IN THE UNITED STATES DISTRICT COURT
8
                                     DISTRICT OF ARIZONA
9
10     United States of America,                   NO. CR-18-00422-06-PHX-DLR

11                      Plaintiff,                 DEFENDANT PADILLA’S JOINDER IN
                                                   DEFENDANT BRUNST’S OPPOSITION
12
       v.                                          TO GOVERNMENT’S MOTION TO
13                                                 DEFER DISCLOSURE OF CARL
       6. Andrew Padilla,                          FERRER’S JENCKS ACT STATEMENTS
14        (Counts 1-51)                            AND OBJECTION TO IN CAMERA
15                                                 FILING OF THE SAME, AND REQUEST
                            Defendant.             FOR DISCLOSURE OF THE SAME (DOC.
16                                                 477)
17
18          Defendant Andrew Padilla, by and through his undersigned counsel, hereby joins in
19   Defendant John Brunst’s Opposition to Government’s Motion to Defer Disclosure of Carl
20
     Ferrer’s Jencks Act Statements and Objection to in camera Filing of the Same, and
21
22   Request for Disclosure of the Same (Doc. 477), and adopts the positions set forth

23   in said motion as if fully set forth herein. Defendant Padilla is in agreement with
24
     the arguments made in Defendant Brunst’s opposition, and the issues raised by
25
26   Defendant Brunst apply with equal force to Defendant Padilla.
27
28
      Case 2:18-cr-00422-DLR Document 486 Filed 03/01/19 Page 2 of 2



 1          RESPECTFULLY SUBMITTED this 1st day of March, 2019.
 2
                                          PICCARRETA DAVIS KEENAN FIDEL PC
 3
                                          By:     /s/    Michael L. Piccarreta
4                                                        Michael L. Piccarreta
5                                                        Attorney for Defendant Andrew Padilla

6
                               CERTIFICATE OF SERVICE
7
8
            I hereby certify that on the 1st day of March, 2019, I electronically transmitted
9    the foregoing to the Clerk of the Court via the CM/ECF system for filing and
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
10
11          Reginald Jones: Reginald.Jones@usdoj.gov
            Peter S. Kozinets: Peter.Kozinets@usdoj.gov
12          John Kucera: John.Kucera@usdoj.gov
            Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
13
            Kevin Rapp: Kevin.Rapp@usdoj.gov
14          Andrew Stone: Andrew.Stone@usdoj.gov
            Thomas Bienert: tbienert@bmkattorneys.com
15          Paul Cambria: pcambira@lglaw.com
16          Robert Corn-Revere: bobcornrevere@dwt.com
            Bruce Feder: bfeder@federlaw.com
17          James Grant: jimgrant@dwt.com
            Michael D. Kimerer, mdk@kimerer.com
18          Gary Lincenberg: glincenberg@birdmarella.com
19
20
21
22
23
24
25
26
27
28

                                                   2
